Citation Nr: 0305333	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  02-10 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 determination 
by the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In June 1950 the RO denied service connection for the 
cause of the veteran's death; the appellant was notified of, 
and did not timely appeal, that decision.  

2.  Evidence added to the record since the June 1950 
determination provides no new information which bears 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted, and a claim 
of entitlement to service connection for the cause of the 
veteran's death may not be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The duty to assist provisions of 
the VCAA do not apply until a previously denied claim has 
been reopened.  38 U.S.C.A. § 5103A(f).  Regulations 
implementing the VCAA also include a new definition of new 
and material evidence.  However, that provision applies only 
to claims to reopen filed on or after August 29, 2001, and 
does not apply in the instant case.

In correspondence dated in November 2001 the RO notified the 
appellant of the VCAA and of the evidence necessary to 
substantiate her claim with identification of the parties 
responsible for obtaining pertinent evidence.  As she has 
been kept apprised of what she must show to prevail in her 
claim, what information and evidence she is responsible for, 
and what evidence VA would secure, there is no further duty 
to notify.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board finds that the duty to notify provisions of the 
VCAA are fulfilled.  No additional assistance or notification 
to the appellant is required. 

New and Material Evidence Claim

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, must be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  [As was previously noted, an amended version of 
38 C.F.R. § 3.156(a) is effective only for claims filed on or 
after August 29, 2001.  Hence, it does not apply in the 
instant case.]

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

In a June 1950 rating decision VA denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant was notified by correspondence dated July 14, 1950.  
She did not appeal that determination and it has become 
final.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 3.104 (2002).  

VA records show service connection was established for 
malaria in an April 1946 rating decision.  The veteran's 
death certificate shows he died in March 1950 as a result of 
subdural empyema.  In correspondence dated in June 1950 a 
private physician opined that the veteran's death was due to 
a sinus infection incurred during active service.  In a June 
1950 rating decision the RO denied service connection for the 
cause of the veteran's death, in essence, because persuasive 
evidence did not show his death from a sinus infection was 
related to service.  VA records also indicate the appellant 
received nonservice-connected death pension benefits as 
custodian of the veteran's minor child prior to that child's 
marriage in 1966.

In correspondence dated in June 2001 the appellant requested 
her claim for service connection for the cause of the 
veteran's death be reopened.  In subsequent correspondence 
she noted the veteran had malaria (a fact previously 
recognized and not in dispute) and stated that he had 
incurred a head injury during active service.  She did not 
indicate how these disorders may have been related to the 
veteran's cause of death.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision is cumulative (that the veteran had malaria) 
and/or not pertinent to the matter at hand (the allegations 
that he had a head injury in service and malaria).  Because 
it does not tend to show that the cause of the veteran's 
death was service related, it does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  Hence, it is not 
"new and material," and the application to reopen the claim 
must be denied.


ORDER

The appeal to reopen a claim for entitlement to service 
connection for the cause of the veteran's death is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

